United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 99-2518WM
                                  _____________

Gerald Street,                           *
                                         * On Appeal from the United
             Appellant,                  * States District Court
                                         * for the Western District
      v.                                 * of Missouri.
                                         *
Kraft Foods, Inc.,                       * [Not To Be Published]
                                         *
             Appellee.                   *
                                    ___________

                           Submitted: February 18, 2000
                               Filed: May 30, 2000
                                   ___________

Before RICHARD S. ARNOLD, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

      This action was brought under the Family and Medical Leave Act (FMLA), 29
U.S.C. § 2601, et seq. The District Court1 granted summary judgment for the
defendant, and the plaintiff appeals. We affirm.

      In our view, the case is not of sufficient precedential significance to warrant an
extended opinion. Plaintiff's theory is that he was discharged by defendant in


      1
       The Hon. Russell G. Clark, United States District Judge for the Western District
of Missouri.
retaliation for the exercise of rights under the FMLA. In response, defendant asserted,
and filed affidavits to support the assertion, that plaintiff in fact was terminated because
he failed to make a scheduled driving run, because he had lied to a supervisor, and
because he had falsified logs or trip sheets, or both. Plaintiff has failed to produce
substantial evidence that the defendant's proffered reasons are pretextual. Plaintiff's
submissions do not directly contest the reasons set up by defendant. After reading the
briefs and hearing oral argument, we are not convinced that there was any error in the
conclusion reached by the District Court. Accordingly, the judgment is

       Affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-